PER CURIAM.
Daniel Beam appeals the dismissal of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. While the trial court erroneously believed it did not have jurisdiction to consider Beam’s motion, see Gawronski v. State, 801 So.2d 211 (Fla. 2nd DCA 2001), we nonetheless affirm, concluding Beam’s second rule 3.850 motion to be procedurally barred as an abusive, successive motion. See Owen v. Crosby, 854 So.2d 182 (Fla.2003); Christopher v. State, 489 So.2d 22 (Fla.1986).
AFFIRMED.
MONACO, C.J., GRIFFIN and COHEN, JJ., concur.